FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                      February 27, 2017
                     _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
BRUCE EDWARD PETERSON,

       Plaintiff - Appellant,

v.                                                 No. 16-1105
                                          (D.C. No. 1:14-CV-01916-REB-
DR. TIMOTHY CREANY; DR.                               NYW)
BEATTE; DR. DAVID TESSIER;                          (D. Colo.)
RICK MEICER, R.N.; MARK
WIENPAHL; WARDEN LOU
ARCHULETA,

       Defendants - Appellees.
                    _________________________________

                        ORDER AND JUDGMENT *
                     _________________________________

Before HOLMES, BALDOCK, and BACHARACH, Circuit Judges.
                _________________________________

      Mr. Bruce Peterson is a Colorado state prisoner who filed a pro se

action, invoking 42 U.S.C. § 1983 and alleging deliberate indifference to




*
      Mr. Peterson requests oral argument, but it would not materially aid
in our decision. As a result, we are deciding the appeal based on the briefs.
See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and Tenth Cir. R. 32.1(A).
serious medical needs. 1 The defendants filed a motion for dismissal or

summary judgment, and Mr. Peterson moved for appointment of counsel.

      The district court denied Mr. Peterson’s motion for appointment of

counsel and granted (1) the motion to dismiss by six defendants (Tessier,

Archuleta, Creany, Beatte, Miller, and Jane Doe) on the ground that

Mr. Peterson had failed to state a claim on which relief can be granted and

(2) the motion for summary judgment by two defendants (Wienpahl and

Meicer) based on a failure to exhaust available administrative remedies.

      Mr. Peterson appeals these rulings, and we affirm.

I.    Motion to Request Counsel

      The district court denied Mr. Peterson’s motion for appointment of

counsel, reasoning that the case was not complex enough to warrant

appointment of counsel and that Mr. Peterson could sufficiently advance

the necessary facts and legal arguments. The court further found that any

potential issues regarding adequate access to the prison law library could

be addressed in due course, that Mr. Peterson’s concerns about the trial

were premature and not unique to his case, and that the merits were not

sufficiently clear to require counsel.



1
      The district court liberally interpreted the complaint to include a
claim under the Americans with Disabilities Act. In the appeal, however,
Mr. Peterson does not address the viability of a claim under this statute.


                                         2
      We review this reasoning for an abuse of discretion. Rachel v. Troutt,

820 F.3d 390, 397 (10th Cir. 2016). Applying this standard, we conclude

that the district court acted within its discretion. The court was powerless

to compel an attorney to take the case; the court could only ask an attorney

to consider representing Mr. Peterson. Id. at 396. In deciding whether to

request counsel for Mr. Peterson, the court was to consider the merits, the

nature of the claims, Mr. Peterson’s ability to present the claims, and the

complexity of the issues. Id. at 397. The district court considered these

factors and supplied a cogent explanation for the decision. That decision

fell within the district court’s discretion.

II.   Dismissal

      Even if the allegations in the complaint are true, they would not

create liability for defendants Tessier, Archuleta, Creany, Beatte, Miller,

and Jane Doe. Thus, the district court properly dismissed the claims

against these six individuals.

      A.    Allegations in the Amended Complaint 2

      In considering the ruling on the motion to dismiss, we start with the

amended complaint.




2
      Because Mr. Peterson proceeds pro se, we construe his filings
liberally but do not act as his advocate. Yang v. Archuleta, 525 F.3d 925,
927 n.1 (10th Cir. 2008).

                                        3
     There Mr. Peterson alleges a long history of mental illness, epilepsy,

and hepatitis C. His ailments were recorded in the prison system’s database

and were classified as requiring chronic care. But that classification was

removed.

     Mr. Peterson alleges that (1) Dr. Timothy Creany prescribed Tegretol

to treat bipolar disorder and epilepsy despite Mr. Peterson’s hepatitis and

(2) Tegretol is contraindicated for patients with liver problems. When

Mr. Peterson complained about side effects, he was allegedly told that

mental health patients had to continue to take medication or face lockdown

and suspension of privileges.

     Dr. Creany then ran a blood test, discovered that Mr. Peterson’s

hepatitis had been “reactivated” because of the Tegretol, and said to stop

taking the medication. Dr. Creany also ordered the dispensary to stop

giving Tegretol to Mr. Peterson.

     By this time, Mr. Peterson was allegedly near death, with blood-clot

bruising on his skin and severe liver damage. He complained about the

blood clots to a prison psychiatrist, Dr. Miller, who was allegedly

dismissive.

     Dr. Miller then prescribed Carbamazepine, which is the generic

equivalent of Tegretol. The Carbamazepine allegedly caused (1) pain in

Mr. Peterson’s leg, joints, neck, stomach, head, chest, and lungs;

(2) weakness; (3) vomiting; (4) bleeding; (5) swelling of the feet and

                                      4
throat; (6) confusion; (7) shortness of breath; (8) sleep disruption;

(9) faintness; (10) loss of teeth; and (11) bloodshot eyes.

        Mr. Peterson alleges that another prison psychiatrist, Dr. Hope

Beatte, shared responsibility for the second prescription. According to Mr.

Peterson, Dr. Beatte should not have ordered Carbamazepine without

examining the medical records, which contained Dr. Creany’s instruction

for the dispensary not to prescribe Tegretol.

        In addition, Mr. Peterson claims that when confronted, Dr. Miller

reacted with hostility and blamed Mr. Peterson for not knowing that

Carbamazepine was the same as Tegretol and was equally life-threatening

to someone with hepatitis.

        Mr. Peterson was then prescribed a pain medication by an outside

doctor. But a prison nurse, Mr. Rick Meicer, allegedly refused to provide

the medication because of its expense. Nurse Meicer instead gave

Mr. Peterson ice to apply to his blood clots. The ice allegedly froze a clot,

leaving Mr. Peterson with a limp, thrombosis, and exacerbation of sciatic

pain.

        Mr. Peterson also alleges that he showed his complications to another

health care provider, Mr. Mark Wienpahl, who purportedly laughed and did

nothing. According to Mr. Peterson, an unidentified nurse observed burst

veins but said to put in a sick-call slip instead of providing an immediate

appointment. Mr. Peterson followed this advice and waited before seeing

                                       5
Dr. Creany, which led to Mr. Peterson’s legs giving out, more burst veins,

bloody urine, and nose bleeds.

      Additionally, Mr. Peterson asserts that the Health Services

Administrator, Dr. David Tessier, failed to properly supervise his staff and

neglected to act even after being informed about the prescriptions for

Tegretol and Carbamazepine. Mr. Peterson adds that the prison warden

(Mr. Lou Archuleta) (1) failed to ensure satisfaction of Mr. Peterson’s

medical needs without discrimination and (2) maintained a policy requiring

prisoners to take medication that was detrimental.

      B.     Standard of Review

      When reviewing a dismissal under Federal Rule of Civil Procedure

12(b)(6), we engage in de novo review, accepting the well-pleaded factual

allegations as true and construing them most favorably to the plaintiff.

Thomas v. Kaven, 765 F.3d 1183, 1190 (10th Cir. 2014). Under this

standard, the complaint suffices only if it contains enough factual matter to

state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Plausibility does not

require probability, but does require more than a sheer possibility of

illegality. Id.



                                      6
      C.    Dismissal of the Claims Against Warden Archuleta and Dr.
            Tessier

      The district court dismissed the claims against Warden Archuleta and

Dr. Tessier, reasoning that Mr. Peterson’s allegations had failed to include

facts that would show personal participation. These dismissals were

proper.

      “Section 1983 provides a federal cause of action against any person

who, acting under color of state law, deprives another of his federal

rights.” Conn v. Gabbert, 526 U.S. 286, 290 (1999). In § 1983 cases,

governmental officials bear liability only for their own misconduct. Iqbal,

556 U.S. at 677. Although a supervisor can sometimes incur liability under

§ 1983 for the unconstitutional acts of subordinate employees, supervisory

status alone is insufficient. Dodds v. Richardson, 614 F.3d 1185, 1195

(10th Cir. 2010). In addition, the plaintiff must allege facts showing a link

between the constitutional violation and a supervisor’s breach of

responsibilities. Schneider v. City of Grand Junction Police Dep’t, 717

F.3d 760, 767 (10th Cir. 2013).

      For the claim against Dr. Tessier, Mr. Peterson’s allegations were

conclusory, stating only that Dr. Tessier had failed to properly supervise

his staff and had done nothing after learning of the prescription for

Tegretol. These allegations constitute “naked assertions devoid of further

factual enhancement,” which are insufficient to allow “the reasonable


                                      7
inference” that Dr. Tessier incurs liability under § 1983. Iqbal, 556 U.S.

at 678 (internal quotation marks omitted).

     For Warden Archuleta, Mr. Peterson could prevail by showing that

the warden had (1) “promulgated, created, implemented or possessed

responsibility for the continued operation of a policy,” (2) “caused the

complained of constitutional harm,” and (3) “acted with the state of mind

required to establish the alleged constitutional deprivation.” Dodds, 614

F.3d at 1199.

     Mr. Peterson alleges that Warden Archuleta was responsible for the

continued use of a policy that forces mental health patients to take

detrimental medications or face lockdown and suspension of privileges.

But, even if the policy existed, it would not link Warden Archuleta to the

alleged constitutional violation. There is nothing in the complaint

suggesting that Warden Archuleta knew that Mr. Peterson had been given

the wrong medication.

     In the absence of such allegations, the district court was right to

dismiss the claims against Warden Archuleta and Dr. Tessier.

     D.    Dismissal of the Claims Against Dr. Creany, Dr. Miller,
           Dr. Beatte, and Jane Doe

      The Eighth Amendment is violated by deliberate indifference to

serious medical needs of prisoners. Estelle v. Gamble, 429 U.S. 97, 104

(1976). Liability is imposed only when a prison official disregards an


                                      8
excessive risk to inmate health or safety. Farmer v. Brennan, 511 U.S 825,

837 (1994). Negligence is not enough. Estelle, 429 U.S. at 106.

      The district court determined that Mr. Peterson had failed to state a

valid § 1983 claim against Dr. Creany, Dr. Beatte, Dr. Miller, and Jane

Doe, reasoning that the alleged conduct amounted only to negligence. We

agree.

      Though Dr. Creany may have been negligent in prescribing Tegretol,

there were no allegations that Dr. Creany had known that the medication

would be harmful. When Mr. Peterson complained about side effects,

Dr. Creany admittedly ordered a blood test, reviewed the results, and

immediately discontinued the Tegretol. Dr. Creany’s alleged mistake in

prescribing Tegretol would not suggest deliberate indifference. See

Johnson v Stephan, 6 F.3d 691, 692 (10th Cir. 1993) (holding that an

improper prescription for a leg stocking, intended to treat leg cramps and

swelling, would not rise to the level of a constitutional violation); see also

Brown v. Prison Health Servs., El Dorado Corr. Facility, 159 F. App’x

840, 841 (10th Cir. 2005) (concluding that a § 1983 plaintiff failed to state

a claim when there was no indication that prison officials knowingly

prescribed an inappropriate medication). 3


3
     Brown is unpublished and therefore not precedential. But we view
Brown as persuasive.


                                      9
       Similarly, Mr. Peterson’s allegations against Dr. Miller 4 and Dr.

Beatte amounted only to negligence. These physicians allegedly prescribed

the generic equivalent of Tegretol after Dr. Creany had discontinued use of

the brand name drug (Tegretol). But this alleged mistake would not suggest

a violation of the Eighth Amendment.

       The same is true for the claim against Jane Doe, who allegedly

instructed Mr. Peterson to submit a sick-call slip instead of permitting an

immediate examination. At most, this instruction might constitute

negligence, not deliberate indifference.

       On appeal, Mr. Peterson does not show any flaws in the district

court’s analysis. In our view, the district court correctly held that the

complaint did not include factual allegations showing the deliberate

indifference of Dr. Creany, Dr. Miller, Dr. Beatte, or Jane Doe.

III.   Summary Judgment on the Claims Against Mr. Wienpahl and
       Nurse Meicer

       The Prison Litigation Reform Act of 1995 provides that “[n]o action

shall be brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any jail,

4
      On the claim involving Dr. Miller, Mr. Peterson argues that a court
should order production of a videotape allegedly showing Dr. Miller
yelling at Mr. Peterson and blaming him for not knowing that
Carbamazepine was the same drug as Tegretol. For the sake of argument,
we may assume that Mr. Peterson has accurately described this incident. In
light of this assumption, the alleged videotape would make little
difference.

                                      10
prison, or other correctional facility until such administrative remedies as

are available are exhausted.” 42 U.S.C. § 1997e(a). Based on this

provision, the district court granted summary judgment to defendants

Wienpahl and Meicer. This ruling was correct. 5

      The district court determined that Mr. Peterson had completed the

Colorado Department of Corrections’ three-step grievance process only as

to the medication prescribed by Drs. Creany and Beatte. The court credited

the arguments by Mr. Peterson that (1) he had not known Dr. Miller’s

identity when the grievance was submitted and (2) prison regulations

prohibited the filing of a second grievance on the same issue. Nonetheless,

the court reasoned that Mr. Peterson could have named Mr. Wienpahl or

Nurse Meicer in the grievance. Accordingly, the court concluded that

Mr. Peterson had failed to exhaust available administrative remedies on the

claims against Mr. Wienpahl and Nurse Meicer.

      We review an order granting summary judgment de novo, applying

the same standards that applied in district court. Fields v. City of Tulsa,

753 F.3d 1000, 1008 (10th Cir. 2014). In district court, a motion for

summary judgment must be granted if (1) the movant shows the absence of

a genuine dispute regarding a material fact and (2) the movant is entitled to


5
     The district court also granted summary judgment to defendants
Archuleta and Tessier. But we need not address this aspect of the ruling
because Mr. Archuleta and Dr. Tessier are entitled to dismissal.

                                      11
judgment as a matter of law. Fed. R. Civ. P. 56(a). We view the record and

reasonable inferences in the light most favorable to Mr. Peterson. Fields,

753 F.3d at 1009.

      Mr. Peterson contends that he exhausted available administrative

remedies based on the authorities’ final response. But this contention is

based on a misreading of the final response. It states that Mr. Peterson had

not exhausted available administrative remedies because a record request

was not the proper procedure: “Because this is not a valid method for

review of your issue [i.e., record requests], you have not exhausted your

administrative remedies. This is the final administrative action in this

matter.” R. at 107-08 (emphasis added).

      According to Mr. Peterson, he did everything that he could because

regulations prevented him from filing another grievance on the same

matter. But Mr. Peterson knew the identities of Mr. Wienpahl and Nurse

Meicer. Aware of what they had allegedly done, Mr. Peterson submitted a

grievance silent about their conduct; the grievance was confined to the

actions of Drs. Creany, Miller, and Beatte. Accordingly, the grievance did

not sufficiently apprise prison officials of the nature of the claims against

Mr. Wienpahl or Nurse Meicer. See Kikumura v. Osagie, 461 F.3d 1269,

1285 (10th Cir. 2006) (holding that an inmate properly exhausts a claim if

his grievance “provides prison officials with enough information to

investigate and address the inmate’s complaint internally”), abrogated on

                                      12
other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), as

explained in Robbins v. Oklahoma, 519 F.3d 1242, 1246-47 (10th Cir.

2008). Accordingly, we conclude that the district court properly

determined that Mr. Peterson had failed to exhaust available administrative

remedies concerning defendants Wienpahl and Meicer. These defendants

were properly awarded summary judgment.

IV.   Leave to Proceed In Forma Pauperis

      We grant Mr. Peterson’s request for leave to proceed in forma

pauperis. The relevant statute, 28 U.S.C. § 1915(a)(1), does not permit

litigants to avoid payment of filing and docketing fees. Instead, the statute

serves only to excuse prepayment of these fees. Though we have disposed

of this matter on the merits, Mr. Peterson remains obligated to pay all

filing and docketing fees. He is directed to pay the fees to the Clerk of the

District Court for the District of Colorado.

      Mr. Peterson moves for waiver of partial payments based on

hardship. He bases the alleged hardship on his inability to maintain

hygiene. But the statute does not entail confiscation of all funds in an

institutional account; instead, the statute requires periodic payment of only

20% of the income generated in the previous month. See 28 U.S.C.

§ 1915(b)(2). Mr. Peterson has not shown how partial payments, as

required in the statute, would interfere with his ability to maintain proper

hygiene. See Miller v. Lincoln Cty., 171 F.3d 595, 596 (8th Cir. 1999)

                                      13
(“When it passed the Prison Litigation Reform Act . . ., Congress made the

legislative determination that limiting the amount of filing fees paid from a

prisoner’s account to 20% of the previous month’s income . . . adequately

accommodated a prisoner’s need for money for personal items.”). Thus, we

deny the motion to waive partial payments toward the filing fee.

V.   Disposition

     We affirm the rulings

                denying Mr. Peterson’s motion for appointment of
                 counsel,

                granting the motion to dismiss by defendants Tessier,
                 Archuleta, Creany, Beatte, Miller, and Jane Doe, and

                granting the motion for summary judgment by defendants
                 Wienpahl and Meicer.

     We also grant leave to proceed in forma pauperis.


                                      Entered for the Court


                                      Robert E. Bacharach
                                      Circuit Judge




                                     14